     Case 3:18-cr-00057-CAR-CHW Document 55 Filed 02/21/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ATHENS DIVISION

UNITED STATES OF AMERICA                       :
                                               :
       vs.                                     :   CASE NO. 3:18-CR-57 (CAR)
                                               :
CHANDLER MOORE,                                :
                                               :
              Defendant.                       :
                                           :

TO THE HONORABLE JUDGES OF SAID COURT:

       The petition of the United States of America, by Charles E. Peeler, United States

Attorney for the Middle District of Georgia, respectfully shows:

1.     That an indictment was filed against CHANDLER MOORE in the United States

District Court for the Middle District of Georgia, charging the defendant with

Conspiracy to Possess With Intent to Distribute Methamphetamine in violation of Title

21, United Sates Code, Section 846, in connection with Title 21, United States Code,

Sections 841(a)(1), and (b)(1)(A)(viii).

2.     That said Defendant is now confined at the Cherokee County Adult Detention

Center in Cherokee County, Georgia, in the custody of the Sheriff thereof.

3.     Petitioner further shows that the above-entitled case has been assigned for an

initial appearance on the 18th day of March 2019, at 2:30 p.m. at the United States

Courthouse in Macon, Georgia, and it is necessary that said Defendant be brought

before this Honorable Court for said hearing at the time aforesaid.

       WHEREFORE, your Petitioner prays that a writ of habeas corpus ad

prosequendum duly issue, directed to the Warden of said penal institution, directing
    Case 3:18-cr-00057-CAR-CHW Document 55 Filed 02/21/19 Page 2 of 2



and requiring him to deliver the body of the said CHANDLER MOORE, W/M, DOB

**/**/1985, to the Marshal of this District, or his lawful deputy, to be brought by him

before this Honorable Court at the time of said hearing aforesaid, to the end that he may

then and there participate in the initial appearance on the 18th day of March 2019, at

2:30 p.m., and may receive and abide by the judgment of this Court in the premises,

thence to be returned to the custody from whence he came.

      RESPECTFULLY SUBMITTED, this 21st day of February 2019.


                                         Charles E. Peeler
                                         United States Attorney

                                         By: /s/ Tamara A. Jarrett
                                         Assistant United States Attorney
                                         Georgia Bar No. 389629
                                         United States Attorney’s Office
                                         Middle District of Georgia
                                         Post Office Box 1702
                                         Macon, Georgia 31202-1702
                                         Telephone: (478) 752-3511
                                         Facsimile: (478)621-2655
